Citation Nr: 1129922	
Decision Date: 08/12/11    Archive Date: 08/23/11

DOCKET NO.  08-26 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an increased rating for a left shoulder disability greater than 20 percent prior to November 5, 2008, to include consideration of a finding of total disability based on individual unemployability (TDIU).  

2. Entitlement to an increased rating for a left shoulder disability greater than 30 percent beginning November 5, 2008, to include consideration of TDIU. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H.J. Baucom


INTRODUCTION

The Veteran had active service in the United States Army from July 1950 to April 1962. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This matter comes to the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which continued a 20 percent rating for a left shoulder disability.  During the pendency of the appeal the RO issued a November 2008 rating decision which granted an increased rating of 30 percent for a left shoulder disability effective November 5, 2008.  

As this does not constitute a full grant of all benefits possible, and as the Veteran has not withdrawn his claim, the appeal regarding each stage of the evaluation remains pending.  See AB v. Brown, 6 Vet. App. 35 (1993).

In March 2009, the Veteran requested an earlier effective date for his 30 percent increased rating and the RO issued a rating decision in September 2009 on the issue of earlier effective date.  However, the Veteran's request was subsumed by the already pending appeal for increased rating before and after November 2008, and should not have been addressed by the RO.  

In May 2011 a Board hearing was held before the undersigned at the RO; a transcript of the hearing is associated with the claims file. 

A claim for increased evaluation includes a claim for TDIU where there is evidence or allegation of unemployment or unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran has specifically addressed the impact of his left shoulder disability on his occupational functioning, a claim for TDIU must be inferred as part and parcel of the increased rating claims.  The issues have been recharacterized to reflect such.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the May 2011 Board the Veteran testified that his left shoulder disability has worsened since his most recent, November 2008 VA examination.  Other evidence of record supports this allegation.  The Veteran testified that he had to quit his job in March 2010 as he could no longer perform his duties due to his left shoulder disability, and the Veteran's employer submitted a statement regarding his work activities.  Remand is required to obtain updated findings regarding the left shoulder disability. 

The remand must encompass both stages of evaluation, as the evidence of record indicates that consideration of extraschedular evaluation under 38 C.F.R. § 3.321(b) and TDIU entitlement under 38 C.F.R. § 4.16(a) and (b) is appropriate for both periods, and the schedular evaluation is inextricably intertwined with such.

As was noted above, the Veteran has stopped working, and his now former employer has submitted evidence regarding the impact of his disability on his occupational functioning.  This evidence includes time periods before and after November 2008, and so there is no clear defining termination date for a potential evaluation stage.

This is particularly true in light of the fact that VA treatment records dated August 29, 2008, indicate a definite worsening of the left shoulder disability.  The date worsening is shown by the facts of the case must be considered as a potential effective date for a change in evaluation.  38 C.F.R. § 3.400.  This date precedes the currently assigned effective date (purportedly assigned on a facts found basis).  On remand, the beginning date of the staged schedular increase must be revisited.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is required.)

1.  Contact the Veteran and request that he supply a properly completed VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  Notice compliant with 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159, as well as applicable case law, should also be provided with respect to TDIU.

2.  Obtain updated treatment records from the VA medical center in Dallas, Texas, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Schedule the Veteran for a VA joints examination to determine the current level of impairment of his left shoulder disability.  The examiner must fully describe the extent of left shoulder disability, to include performance of range of motion testing and repetitive motion testing.  The examiner should specifically describe the impact of the left shoulder disability on activities of daily living and occupational functioning. 

4.  After completing the above development, readjudicate the claims on appeal, to include consideration of TDIU, and issue an appropriate supplemental statement of the case (SSOC) or rating decision.  

5.  If the benefits sought remain denied, refer the claim to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating under 38 C.F.R. § 3.321(b) or entitlement under 38 C.F.R. § 4.16(b), as appropriate, is warranted. 

6.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate SSOC and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

